Citation Nr: 0513169	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disorder, including as an undiagnosed illness.  

2.	Entitlement to service connection for a gastrointestinal 
disorder, including as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to March 
1983 and from December 1990 to May 1991, including service in 
the Southwest Asia Theater during the Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in May 2003 and, in 
February 2004, the issues of service connection for 
respiratory, skin, and gastrointestinal disorders were again 
remanded, while service connection for chronic fatigue 
syndrome was denied.  After the February 2004 remand, service 
connection for a skin disorder was granted by the RO.  The 
remaining two issues have been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.	A chronic respiratory disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.	A chronic gastrointestinal disorder is not currently 
demonstrated.  




CONCLUSIONS OF LAW

1.	A chronic respiratory disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.	A chronic gastrointestinal disorder was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in May 2001, June 2003, and 
February 2004 that provided notification of the information 
and medical evidence necessary to substantiate this claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, in the 2003 and 2004 letters the RO 
asked the appellant to submit information regarding any 
evidence that he believes pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
claim was last adjudicated in February 2004, after the VCAA 
notifications were provided to the veteran.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking service connection for respiratory and 
gastrointestinal disorders that, he believes, had their onset 
during service or as a result of his service in the Persian 
Gulf in 1990 and 1991.  It is noted that, in general, in 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

It is noted that the veteran served in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  As such, 
consideration must be given under regulations applicable to 
such service.  Specifically, the veteran claims, that these 
represent undiagnosed illnesses for which presumptive service 
connection may be established.  As concerns undiagnosed 
illnesses, applicable law provides as follows: Except as 
provided in paragraph (c) of this section, VA will pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability: (i) Became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. (2)(i) For purposes of this section, a 
qualifying chronic disability means a chronic disability that 
includes signs or symptoms involving the respiratory system 
(upper or lower) and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317.  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence). 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.303(d) (2004).

Review of the evidence of records shows that the veteran had 
complaints of both gastrointestinal and respiratory disorders 
during his first period of active duty.  During that time, 
these consisted primarily of complaints of upper respiratory 
disorders such as sinusitis, and of gastritis.  An 
examination was conducted by VA in April 1984 at which time 
no abnormalities of either the gastrointestinal or 
respiratory systems were noted.  During the veteran's second 
period of service he was treated for complaints of upper 
respiratory infection and for what was described as a colon 
obstruction.  An examination found no ulcers or obstruction, 
and the diagnosis was of gastrointestinal pain secondary to 
dehydration.  On examination for demobilization from service 
he stated that he had, or had had, sinusitis and stomach or 
intestinal trouble, but on the examination itself, in May 
1991, clinical evaluation of the sinuses, lungs, chest and 
abdomen was normal.  

Medical evidence of record subsequent to service includes 
records of outpatient treatment at a private facility, dated 
from 1990 to 2001; VA examinations conducted in May 1999 and 
June 1999; testimony given by the veteran at a hearing on 
appeal in August 2000; a report from the veteran's private 
physician, dated in September and October 2000; VA outpatient 
treatment records, dated from 1990 to 2003; and a report of a 
VA compensation examination, dated in March 2004.  Review of 
these records shows that in December 1997, the veteran was 
treated for bronchitis and in January 2001 for sinusitis.  On 
VA compensation examination, dated in May 1999, the veteran 
described having had occasional epigastric discomfort since 
1991, which was mild and only lasted a few minutes.  He 
described no other associated symptoms.  General physical 
examination and examination of the abdomen were normal.  The 
impression was of nonspecific (not troubling) mild abdominal 
pain, without clinical significance to this pain at this 
time.  On examination of the respiratory system in June 1999, 
the veteran indicated that over the past year he had had four 
episodes of a respiratory infection.  He stated that he had 
never had problems with recurrent upper respiratory tract 
infections before, and had been treated with Biaxin for 28 
days.  He had an occasional cough, but was not asthmatic and 
denied dyspnea on exertion.  The lungs were clear in the 
thoracic area.  Pulmonary function tests were within normal 
limits except for residual volume that was 58 percent and 
FRCN2 was 56 percent of predicted.  The impression was 
recurrent upper respiratory tract infection.  

The veteran was evaluated by a private physician in September 
2000 for complaints of changing bowel habits, the sudden 
onset of severe constipation, bloating, pain in the left 
lower quadrant, and rectal bleeding with defecation.  He had 
never experienced any such problems in the past.  The 
impression after examination was that the veteran most 
probably had either diverticulosis or colon cancer.  A 
colonoscopy performed in October 2000 was normal.  While non-
bleeding fissures were seen, no cancer or polyps were noted.  

VA outpatient treatment records dated from 1990 to 2003 show 
treatment primarily for dermatitis disorders and several 
evaluations for gastrointestinal and respiratory complaints.  
In March and April 1990, the veteran was noted to have 
resolving gastritis.  On examination in June 2003 it was 
noted that pulmonary function studies that were performed at 
that time were considered to probably be normal.  

An examination was conducted by VA in March 2004.  At that 
time, the examiner was requested to ascertain whether or not 
the veteran's gastrointestinal and respiratory disorders may 
be related to either of his periods of active duty.  After 
evaluation and review of the veteran's medical records, the 
diagnoses were mild obstructive lung disease and epigastric 
pain with no objective findings.  The examiner rendered 
opinions that he could not relate the veteran's pulmonary 
disability with any symptoms shown during service, including 
service in the Persian Gulf and that there were no objective 
findings of gastrointestinal disease.  

The veteran's respiratory disorder is currently diagnosed as 
mild obstructive lung disease.  As such, it is not an 
"undiagnosed illness" within the meaning of 38 C.F.R. 
§ 3.317(a)(1)(ii), and that presumption does not apply.  
Although he manifested upper respiratory symptoms while on 
active duty, this is not shown to demonstrate any chronic 
disorder that is related to his current symptoms.  Although 
the veteran testified that he believed there was such a 
relationship, and the Board notes that he is a nurse, his 
opinion is not found to have as great a weight as that of the 
VA physician who evaluated the veteran and medical records 
and found no relationship existed between current symptoms 
and service.  Regarding the gastrointestinal complaints, it 
is found that the veteran does not currently manifest 
"objective indications" of a gastrointestinal disorder as 
required for application of the undiagnosed illness 
presumption.  38 C.F.R. § 3.317(a)(1).  Under these 
circumstances, service connection must be denied.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a chronic respiratory disorder is 
denied.  

Service connection for a chronic gastrointestinal disorder is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


